Title: James Madison to Richard Rush, 8 May 1827
From: Madison, James
To: Rush, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                May 8. 27
                            
                        
                        Among the names which the vacancy in the Collectorship of Norfolk, will bring to your view is that of Moses
                            Myers Esqr of that place.
                        Though my personal knowledge of this Gentleman is very slight I take pleasure in saying that I have been  always led to regard him as a highly respectable Merchant, and a patriotic Citizen; and in expressing the belief that
                            if selected for the vacant office, its duties will be satisfactorily discharged. I pray you Sir to be assured of my high
                            consideration & particular esteem.
                        
                            
                                J. M.
                            
                        
                    